            Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                          )
 WORTH RISES                              )
                                          )
 and                                      )
                                          )
 AMERICAN OVERSIGHT,                      )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )              Case No. 20-cv-1876
                                          )
 U.S. DEPARTMENT OF HOMELAND              )
 SECURITY,                                )
                                          )
 U.S. IMMIGRATION AND CUSTOMS             )
 ENFORCEMENT,                             )
                                          )
 and                                      )
                                          )
 U.S. DEPARTMENT OF JUSTICE,              )
                                          )
                                          )
                             Defendants. )
                                          )

                                         COMPLAINT

       1.      Plaintiffs bring this action against the U.S. Department of Homeland Security,

U.S. Immigration and Customs Enforcement, and the U.S. Department of Justice under the

Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act, 28

U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel compliance with

the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.




                                                1
            Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 2 of 13



       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1) as Plaintiff Worth Rises is located at 168 Canal Street, New York, New York within

the Southern District of New York.

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, Plaintiffs are deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and are now entitled to judicial action enjoining the agency from

continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.      Plaintiff Worth Rises is a non-profit organization located in New York, New York

dedicated to dismantling the prison industrial complex and ending the exploitation of those it

touches. Worth Rises uses its research and information it gathers to create detailed reports that

educate the public regarding businesses and corporate interests that profit from the incarceration

and detention of people from marginalized communities.

       6.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media.

       7.      Defendant U.S. Department of Homeland Security (DHS) is a department of the

executive branch of the U.S. government and an agency of the federal government within the




                                                 2
             Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 3 of 13



meaning of 5 U.S.C. § 552(f)(1). DHS has possession, custody, and control of the records

Plaintiffs seek.

        8.         Defendant U.S. Immigration and Customs Enforcement (ICE) is a component of

DHS and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). ICE

has possession, custody, and control of the records Plaintiffs seek.

        9.         Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government and an agency of the federal government within the meaning of

5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP) is a component of DOJ which

receives and processes FOIA requests on behalf of the Office of the Attorney General (OAG),

the Office of the Deputy Attorney General (ODAG), and the Office of Legislative Affairs

(OLA). The Bureau of Prisons (BOP) and Office of Justice Programs (OJP) are components of

DOJ and process FOIA requests on their own behalf. DOJ has possession, custody, and control

of the records Plaintiffs seek.

                                       STATEMENT OF FACTS

                                  DHS External Communications FOIA

        10.        On July 23, 2019, Worth Rises and American Oversight jointly submitted a FOIA

request to DHS for the following:

                   All email communications (emails, email attachments, and calendar
                   invitations) between (1) political appointees* in the offices specified
                   below and (2) the following entities:

                    a. Correct Care Solutions (@correctcaresolutions.com),
                    b. Wellpath (@wellpath.us, @higcapital.com),
                    c. Correctional Medical Group Companies                (CMGC)
                       (@cmgcos.com),
                    d. Armor Correctional Health (@armorcorrectional.com),
                    e. Corizon (@corizonhealth.com),
                    f. Wexford Health Sources (@wexfordhealth.com),
                    g. NaphCare (@naphcare.com),



                                                     3
Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 4 of 13



    h. Centene Corporation (@centene.com),
    i. CoreCivic (@cca.com @corecivic.com),
    j. G4S (@G4S.com),
    k. Akima Global Services (@akima.com),
    l. Management and Training Corporation (@mtctrains.com),
    m. Navigators Global (@navigatorsglobal.com),
    n. Brownstein Hyatt Farber Schreck, LLP (@bhfs.com),
    o. GEO Group (@geogroup.com),
    p. Talton Communications (@talton.com),
    q. Telmate (@telmate.com),
    r. Global Tel Link (@gtl.net),
    s. Securus Technologies (@securustechnologies.com),
    t. CenturyLink (@CenturyLink.com),
    u. Legacy Inmate (@legacyinmate.com),
    v. PayTel(@paytel.com),
    w. BI Incorporated (@Bi.com),
    x. Attenti (@attentigroup.com),
    y. Avalon (@avaloncorrections.net),
    z. Libre By Nexus (@librebynexus.com, @pintausa.com),
    aa. PTS of America (@prisonertransport.net),
    bb. Valley Metro Security (@valleymetro.org),
    cc. TransCor (@TransCor.com),
    dd. Bradley Arant Boult Cummings LLP (@bradley.com)
        (including any communications with Paul Kavinoky) or
    ee. Ballard    Partners   (@ballardfl.com)    (including any
        communications with David Stewart).

   American Oversight and Worth Rises request that DHS produce
   responsive communications from political appointees in the offices
   below:

    a.   The Office of the Secretary
    b.   Office of Strategy, Policy, and Plans
    c.   The Office of Legislative Affairs
    d.   The Office of the General Counsel

   Please provide all responsive records from January 20, 2017 to the
   date the search is conducted.

   “Political appointee” should be understood as any person who is a
   Presidential Appointee with Senate Confirmation (PAS), a
   Presidential Appointee (PA), a non-career SES, any Schedule C
   employees, or any persons hired under Temporary Non-Career SES
   Appointments, Limited Term SES Appointments, or Temporary
   Transitional Schedule C Appointments.




                                     4
           Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 5 of 13



       11.    On August 8, 2019, DHS acknowledged this request and assigned it tracking

number 2019-HQFO-01057.

       12.    Plaintiffs have not received any further communication from DHS regarding this

request.

                             ICE External Communications FOIA

       13.    Also on July 23, 2019, Worth Rises and American Oversight jointly submitted a

FOIA request to ICE for the following:

              All email communications (emails, email attachments, and calendar
              invitations) between (1) political appointees* in the offices specified
              below and (2) the following entities:

                a. Correct Care Solutions (@correctcaresolutions.com),
                b. Wellpath (@wellpath.us, @higcapital.com),
                c. Correctional Medical Group Companies                (CMGC)
                    (@cmgcos.com),
                d. Armor Correctional Health (@armorcorrectional.com),
                e. Corizon (@corizonhealth.com),
                f. Wexford Health Sources (@wexfordhealth.com),
                g. NaphCare (@naphcare.com),
                h. Centene Corporation (@centene.com),
                i. CoreCivic (@cca.com @corecivic.com),
                j. G4S (@G4S.com),
                k. Akima Global Services (@akima.com),
                l. Management and Training Corporation (@mtctrains.com),
                m. Navigators Global (@navigatorsglobal.com),
                n. Brownstein Hyatt Farber Schreck, LLP (@bhfs.com),
                o. GEO Group (@geogroup.com),
                p. Talton Communications (@talton.com),
                q. Telmate (@telmate.com),
                r. Global Tel Link (@gtl.net),
                s. Securus Technologies (@securustechnologies.com),
                t. CenturyLink (@CenturyLink.com),
                u. Legacy Inmate (@legacyinmate.com),
                v. PayTel(@paytel.com),
                w. BI Incorporated (@Bi.com),
                x. Attenti (@attentigroup.com),
                y. Avalon (@avaloncorrections.net),
                z. Libre By Nexus (@librebynexus.com, @pintausa.com),
                aa. PTS of America (@prisonertransport.net),



                                                5
          Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 6 of 13



                bb. Valley Metro Security (@valleymetro.org),
                cc. TransCor (@TransCor.com),
                dd. Bradley Arant Boult Cummings LLP (@bradley.com)
                    (including any communications with Paul Kavinoky) or
                ee. Ballard    Partners   (@ballardfl.com)    (including any
                    communications with David Stewart).

               American Oversight and Worth Rises request responsive records
               from the offices specified below:

                a.   Office of Director
                b.   Office of Deputy Director
                c.   ICE Health Service Corps
                d.   Office of Detention Oversight
                e.   Custody Management Office
                f.   Detention Management Division
                g.   Detention Planning and Acquisitions
                h.   Detention Monitoring Unit
                i.   Detention Standards Compliance Unit
                j.   Office of Acquisitions Management

               Please provide all responsive records from January 20, 2017 to the
               date the search is conducted.

               If an office has neither political appointees nor Career SES, please
               produce responsive communications from the leadership of the
               office.

               *“Political appointee” should be understood as any person who is a
               Presidential Appointee with Senate Confirmation (PAS), a
               Presidential Appointee (PA), a non-career SES, any Schedule C
               employees, or any persons hired under Temporary Non-Career SES
               Appointments, Limited Term SES Appointments, or Temporary
               Transitional Schedule C Appointments.

       14.     On August 1, 2019, ICE acknowledged receipt of this request and assigned the

request tracking number 2019-ICFO-50013.

       15.     ICE’s August 1, 2019 acknowledgement letter left an apparent template for a

description of this request labeled “[REQUESTDESCRIPTION],” and stated, with language that

also appears to be from a template letter that the agency determined the request was “too broad




                                                6
           Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 7 of 13



in scope, did not specifically identify the records [it] was seeking, or only posed questions to the

agency,” (emphasis added) and requested the “subjects of e-mails” that the request was seeking.

       16.     Plaintiffs responded to ICE by email the same day explaining that the request did

reasonably describe the requested records and offering to discuss the request with ICE.

       17.     Plaintiffs have not received any further communication from ICE regarding this

request.

                                   ICE Talton Ownership FOIA

       18.     Also on July 23, 2019, Worth Rises and American Oversight jointly submitted a

FOIA request to ICE for the following:

               Records sufficient to identify all corporations, companies, or other
               entities with ownership interests in ICE contractor Talton
               Communications, Inc,1 or other corporate affiliates of Talton
               Communications, Inc. disclosed to ICE. Any records Talton
               Communications Inc. has provided to ICE regarding its corporate
               structure or ownership would be responsive to this request.

               Please provide all responsive records from January 1, 2015, to the
               date the search is conducted.

       19.     On August 5, 2019, ICE acknowledged this request and assigned the request

tracking number 2019-ICFO-50500.

       20.     Plaintiffs have not received any further communication from ICE regarding this

request.




1See, e.g., Contract Summary, USASPENDING.gov, Talton Communications, Inc., Dep’t of
Homeland Security, Immigration and Customs Enforcement,
Solicitation ID, HSCEDM-09-R-00009, https://www.usaspending.gov/#/award/23820617;
Contract Summary, USASPENDING.gov, Talton Communications, Inc., Dep’t of Homeland
Security, Immigration and Customs Enforcement,
https://www.usaspending.gov/#/award/67674691.


                                                 7
          Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 8 of 13



                            DOJ External Communications FOIA

       21.    Also on July 23, 2019, Worth Rises and American Oversight jointly submitted a

FOIA request to DOJ (to both OIP and BOP) for the following:

              All records reflecting communications (including emails, email
              attachments, text messages, messages on messaging platforms (such
              as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
              telephone call logs, calendar invitations, calendar entries, meeting
              notices, meeting agendas, talking points, any handwritten or
              electronic notes taken during any oral communications, summaries
              of any oral communications, or other materials reflecting
              communications) between (1) the DOJ and Bureau of Prisons (BOP)
              officials and employees specified below and (2) the following
              entities:

              a. Correct Care Solutions (@correctcaresolutions.com),
              b. Wellpath (@wellpath.us, @higcapital.com),
              c. Correctional Medical Group Companies                (CMGC)
                  (@cmgcos.com),
              d. Armor Correctional Health (@armorcorrectional.com),
              e. Corizon (@corizonhealth.com),
              f. Wexford Health Sources (@wexfordhealth.com),
              g. NaphCare (@naphcare.com),
              h. Centene Corporation (@centene.com),
              i. CoreCivic (@cca.com @corecivic.com),
              j. G4S (@G4S.com),
              k. Akima Global Services (@akima.com),
              l. Management and Training Corporation (@mtctrains.com),
              m. Navigators Global (@navigatorsglobal.com),
              n. Brownstein Hyatt Farber Schreck, LLP (@bhfs.com),
              o. GEO Group (@geogroup.com),
              p. Talton Communications (@talton.com),
              q. Telmate (@telmate.com),
              r. Global Tel Link (@gtl.net),
              s. Securus Technologies (@securustechnologies.com),
              t. CenturyLink (@CenturyLink.com),
              u. Legacy Inmate (@legacyinmate.com),
              v. PayTel(@paytel.com),
              w. BI Incorporated (@Bi.com),
              x. Attenti (@attentigroup.com),
              y. Avalon (@avaloncorrections.net),
              z. Libre By Nexus (@librebynexus.com, @pintausa.com),
              aa. PTS of America (@prisonertransport.net),
              bb. Valley Metro Security (@valleymetro.org),



                                               8
Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 9 of 13



    cc. TransCor (@TransCor.com),
    dd. Bradley Arant Boult Cummings LLP (@bradley.com)
        (including any communications with Paul Kavinoky) or
    ee. Ballard    Partners  (@ballardfl.com)    (including  any
        communications with David Stewart).

   American Oversight and Worth Rises request that DOJ and BOP
   produce responsive records reflecting communications for the
   officials and employees specified below:

    a. All political appointees* and career Senior Executive Service
       members at the Bureau of Prisons headquarters
    b. Attorney General Jeff Sessions
    c. Attorney General Bill Barr
    d. Former Acting Attorney General, Chief of Staff Matthew G.
       Whitaker
    e. Chief of Staff and Counselor Brian Rabbitt
    f. Chief of Staff Gary Barnett
    g. Senior Counselor to the Attorney General Gene Hamilton
    h. Senior Counselor to the US Attorney General Danielle Cutrona
    i. Counselor to the Attorney General Rachael Tucker
    j. Deputy Attorney General Rosenstein
    k. Principal Deputy Assistant Attorney General Matt M.
       Dummermuth
    l. Principal Associate Deputy Attorney General Ed O'Callaghan
    m. Associate Deputy Attorney General G. Zachary Terwilliger
    n. Former Principal Assistant Attorney General and Principal
       Deputy Assistant Attorney General Alan Hanson
    o. Office of Legislative Affairs Deputy Assistant Attorney
       General Stephen E. Boyd
    p. Office of Legislative Affairs Attorney Advisor Hunter Brown
    q. Office of Legislative Affairs Chief of Staff Mary Blanche
       Hanke
    r. Counsel Lindsay Pickell

   Please provide all responsive records from January 20, 2017 to the
   date the search is conducted.

   “Political appointee” should be understood as any person who is a
   Presidential Appointee with Senate Confirmation (PAS), a
   Presidential Appointee (PA), a non-career SES, any Schedule C
   employees, or any persons hired under Temporary Non-Career SES
   Appointments, Limited Term SES Appointments, or Temporary
   Transitional Schedule C Appointments.




                                   9
           Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 10 of 13



       22.       By letter dated July 23, 2019, BOP acknowledged this request and assigned the

request tracking number 2019-05253.

       23.       By letter dated August 19, 2019, OIP acknowledged this request and assigned the

request tracking number DOJ-2019-006049.

       24.       By letter dated August 21, 2019, OJP informed Plaintiffs that OIP had forwarded

the request to OJP on August 20, 2019.

       25.       Plaintiffs have not received any further communication from DOJ regarding this

request.

                               Exhaustion of Administrative Remedies

       26.       As of the date of this complaint, Defendants have failed to (a) notify Plaintiffs of

any determination regarding their FOIA requests, including the scope of any responsive records

Defendants intend to produce or withhold and the reasons for any withholdings; or (b) produce

the requested records or demonstrate that the requested records are lawfully exempt from

production.

       27.       Through Defendants’ failure to respond to Plaintiffs’ FOIA requests within the

time period required by law, Plaintiffs have constructively exhausted their administrative

remedies and seek immediate judicial review.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Searches for Responsive Records

       28.       Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       29.       Plaintiffs properly requested records within the possession, custody, and control

of Defendants.




                                                  10
          Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 11 of 13



       30.       Defendants are agencies and a component thereof subject to FOIA and must

therefore make reasonable efforts to search for requested records.

       31.       Defendants failed to promptly review agency records for the purpose of locating

those records that are responsive to Plaintiffs’ FOIA requests.

       32.       Defendants’ failure to conduct an adequate search for responsive records violates

FOIA and agency regulations.

       33.       Plaintiffs are therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiffs’

FOIA requests.

                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       34.       Plaintiffs repeat the allegations in the foregoing paragraphs and incorporate them

as though fully set forth herein.

       35.       Plaintiffs properly requested records within the possession, custody, and control

of Defendants.

       36.       Defendants are agencies and a component thereof subject to FOIA and must

therefore release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

       37.       Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiffs by failing to produce non-exempt records responsive to their FOIA requests.

       38.       Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiffs by failing to segregate exempt information in otherwise non-exempt records responsive

to Plaintiffs’ FOIA requests.




                                                   11
         Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 12 of 13



       39.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and agency regulations.

       40.      Plaintiffs are therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to Plaintiffs’ FOIA requests

and provide indexes justifying the withholding of any responsive records withheld under claim

of exemption.

                                      REQUESTED RELIEF

WHEREFORE, Plaintiffs respectfully request the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiffs’ FOIA requests;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to Plaintiffs’ FOIA requests and indexes justifying the withholding of any responsive

             records withheld under claim of exemption;

       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to Plaintiffs’ FOIA requests;

       (4) Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees and

             other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

             § 552(a)(4)(E); and

       (5) Grant Plaintiffs such other relief as the Court deems just and proper.

Dated: March 3, 2020                                Respectfully submitted,

                                                     /s/ Daniel A. McGrath
                                                     Daniel A. McGrath
                                                     Austin R. Evers




                                                  12
Case 1:20-cv-01876-AT Document 1 Filed 03/03/20 Page 13 of 13




                               AMERICAN OVERSIGHT
                               1030 15th Street NW, B255
                               Washington, DC 20005
                               (202) 897-4213
                               daniel.mcgrath@americanoversight.org
                               austin.evers@americanoversight.org

                               Counsel for Plaintiffs




                             13
